AO 2453 (Rev. WAED ll/l6) Judgment in a Criminal Case
Sheet l Revised by WAED - 02/17

UNITED STATES DISTRICT COURT

Eastern District of Washington

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
JOEL MANUEL-LOPEZ Case Number: 2118-CR-0017 l-WFN-l

USM Number: 21086-085
J. Stephen Roberts, Jr

 

Defendant's Attomey

FILED lN THE
U.S_ DlS fR!CT COURT
|:| EA'ST'ERN DlSTRlCT Ol'-` WASH\NGTON

5 ANc)v 08 zma

SEAN F McA\/OY, CLERK

THE DEFENDANT: _____________ DEPuTY

SPOKANE‘ WASH|NGTON

>14 pleaded guilty to count(s) l of the Indictment

 

\:| pleaded nolo contendere to count(s)
which was accepted by the court.

 

m was found guilty on count(s) after a
plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense Offense Ended Count
8 U.S.C. § 1326 - Alien In The United States After Deportation 09/12/2018 l

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

I:] The defendant has been found not guilty on count(s)

 

\:l COUm(S) l:\ is \:l are dismissed on the motion of the United States

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, eosts, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

11/6/2018

 

4 aia/was

Signature of Judge

 

The Honorable Wm. Fremming Nielsen Senior Judge, U.S. District Court
Name and Title of Judge

//,/§///%//v

 

Date

AO 2-'15|3 (Rev, WAED l lflé) Judgmcnt in a Criminal Case judgment __ llagc 2 ol`6
Shee12 - lmprisonment

DEFE,NDANT: JOEL MANUEL-LOPEZ
Case Number: 2: l S-CR-Ot)l 7l~WFN-|

IM PRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: Time served as to Count 1

I:I The court makes the following recommendations to the Bureau of Prisons:

§ The defendant is remanded to the custody of the United States Marshal.

\:l The defendant shall surrender to the United States Marsha| for this district

ij 31 |:] a.m. |:l p.m. on

 

I:I as notified by the United States Marshal.
I:f The defendant shall surrender for service of sentence at the institution designated by the Bureau of` Prisons:

l:] before 2 p.m. on
L___I as notified by the United States Marshal.
\:] as notified by the Probation or Pretrial Services Off`lce.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to _ m _ _ j _
at ¢_ 7 , with a certified copy ofthisjudgment.
uNrrEo s'm'nzs MARS\-l;u.
By

 

DEPUTY UNITE.D STATES MARSI‘]AL

AO 24513 (RCV. WAED l 1/16) judgment in a Criminal C¢'l$c
Sheet 3 - Supcrvisecl Rclensc

Judgment -- Fage 3 of 6

DEFEN DANT: JOEL MANUE-L-LOPEZ
Case Number: 2:|8-CR-00171-WFN- l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : l Year

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

l\.)

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (clieck i'fappl'iccible)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifa;)pl'icab/e)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which

El
l:l
you reside, work, are a student1 or were convicted of a qualifying offense (check y`applicahz'e)

6. l:l You must participate in an approved program for domestic violencel (check i'fapp!r'cab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2453 (Rev, WAED | lflé) Judgment in a Crimina| Casc

Judgmcnt -- f’agc 4 of6
Sheet 3A - Supervised Release

DEFENDANT: .lOEb MANUEL-LOPEZ
Case Number: 2: lS-CR-Ufll'fl-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must be truthful when responding to the questions asked by your probation officer.

5 . You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions ol`your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least l() days before the change lf notifying the probation
officer at least |0 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, aminunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission ofthe court.

|2. lfthisjudgmcnt imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of thisjudgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

13. You must follow the instructions of the probation officer related to the conditions of supervisiou.

l\.)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview ofProbariou and Snpe)'vi'sed
Re."ease Condi'!ions, available at: www.uscourts.nov.

 

Defendant‘s Signature Date

 

 

AO 245|3 [l{cv. WAED l |/16) .ludgmcnt in a Criminal Cuse judgment __ pllgc 5 0[6
Sheet 30 - Supcrvised Relcase

 

DEFENDANT: JOEL MANUEL-LOPEZ
Case Number: 23 lS-CR-Of)li'l-WFN-l

SPECIAL CONI)ITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attorney General
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 245B (Rcv. WAED ll/l6) judgment in a Criniiiial Case

Judgiiient -- Page 6 of()
Sheet 5 - Criminal fvlonetary Pena|ties

DEFENDANT: JOEL MANUEL-LOPEZ
Case Number: 2: lB-CR-OO]'?l-WFN-l

CRIMINAL MONETARY PENALTIES

Tiie defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment"‘ Fine Restitution
TOTALS $100.00 $.00 S.OO $.00

§ The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. §3573(|) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests ofjustice.

|:| The determination of restitution is deferred until . An Aiiiended.]adgmem in a Crr`mina! Ccise (.110245€) will be
entered atier such determination

|:] Tlie defendant must make restitution {including community restitution) to the following payees in the amount listed beiow.

ll`the defendant makes a partial payineiit. each payee Slia|l receive an approximately proportioned payinent, unless specified otherwise iii

t|ic priority order or percentage payment column below. However, pursuant to l8 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid

Namc of Payee Tota| Loss*"‘ Restitution Ordered Prioritv or Percentage

l:l

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iii full
before the fifteenth day after the date of tliejudgment, pursuant to 18 U.S.C. § 3612(f`). All of the payment options on Sheet 6
may be subject to penalties for delinquency and dcfault, pursuant to 18 U.S.C. § 3612(g).

l]

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m tf|(i]: tip;erest requirement is waived m t_me m restitution

[:l the interest requirement for the l:l fine I:l restitution is modified as follows:

* Justice for Victims ofTrafficking Act of2015, Pub. L. No. l l4-22

** Findings for the total amount oflosses are required under Ciiaptci's l09A, llO, l l(lA, and l l3A ol"l'itle l8 f`or offenses committed on or aficr
Scptember 13, 1994, but before April 23, i996.

